                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-203-RJC-DCK

    SELENE WITHERS,                                  )
                                                     )
                           Plaintiff,                )
                                                     )
      v.                                             )       MEMORANDUM AND
                                                     )       RECOMMENDATION
    KEVIN K. MCALEENAN, SECRETARY,                   )
    DEPARTMENT OF HOMELAND                           )
    SECURITY, TRANSPORTATION                         )
    SECURITY ADMINISTRATION,                         )
                                                     )
                           Defendant.                )
                                                     )

           THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Dismiss For

Failure To Prosecute” (Document No. 26). This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. §636(b), and is now ripe for disposition. Having carefully

considered the arguments, the record, and the applicable authority, the undersigned will

respectfully recommend that the motion be granted.

                                I. PROCEDURAL BACKGROUND

           Selene Withers (“Plaintiff” or “Withers”), appearing pro se, initiated this action with the

filing of her “Complaint” (Document No. 1) on April 30, 2019. Defendant Kevin K. McAleenan,

Acting Secretary for the Department of Homeland Security, of which the Transportation Security

Administration (“TSA”) is a component agency, filed a “…Partial Motion To Dismiss Plaintiff’s

Complaint Pursuant To Rules 12(B)(1) and 12(B)(6)” (Document No. 10) on August 14, 2019. 1




1
  Defendant notes that Alejandro Mayorkas, Secretary for the Department of Homeland Security, of which
the Transportation Security Administration (“TSA”) is a component agency, should be substituted as
Defendant in this action. (Document No. 26, p. 1).
Pro se Plaintiff then filed her “…First Amended Complaint” (Document No. 12) on August 26,

2019. Based on Plaintiff’s timely amendment pursuant to Fed.R.Civ.P. 15, the undersigned denied

Defendant’s first motion to dismiss as moot on August 30, 2019. (Document No. 13).

        Defendant then filed a second “…Partial Motion To Dismiss Plaintiff’s Complaint

Pursuant To Rules 12(B)(1) and 12(B)(6)” (Document No. 16) on September 9, 2019. The Court

issued a Roseboro “Order” (Document No. 17) on September 10, 2019, advising Plaintiff that she

had a right to respond to the motion to dismiss and that “[f]ailure to file a timely and persuasive

response may lead to the partial dismissal of this lawsuit.” (Document No. 17, p. 2). Plaintiff was

also “reminded that she has been directed to file copies of relevant EEOC documents, including

her Charge of Discrimination and Notice Of Right To Sue,” (Document No. 17, p. 1) (citing

Document No. 13, p. 3).

        On April 27, 2020, the undersigned issued a “Memorandum And Recommendation”

(Document No. 21). The undersigned recommended that “Defendant’s Partial Motion To Dismiss

Plaintiff’s First Amended Complaint Pursuant To Rules 12(B)(1) and 12(B)(6)” (Document No.

16) be granted and that “Plaintiff be directed to file a Second Amended Complaint that is consistent

with the Court’s findings on the appropriate scope of Plaintiff’s Title VII claims.” (Document No.

21, p. 9).

        The Honorable Robert J. Conrad, Jr. issued an “Order” (Document No. 25) on August 13,

2020, adopting the “Memorandum And Recommendation” (Document No. 21) and directing

Plaintiff to file a Second Amended Complaint, within fourteen (14) days, limited to Plaintiff’s

claims under Title VII prior to September 13, 2011. Plaintiff has failed to file a Second Amended

Complaint, or to make any other filing, since Judge Conrad’s Order in August 2020.




                                                 2
       “Defendant’s Motion To Dismiss For Failure To Prosecute” (Document No. 26) was filed

on April 15, 2021. Based on Plaintiff’s failure to file an amended complaint, Defendant now

asserts that this action should be dismissed for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).

(Document No. 26).

       Plaintiff failed to file a timely response to the pending motion to dismiss by April 29, 2021.

On May 5, 2021, the undersigned issued a “Roseboro Order” advising pro se Plaintiff that she had

a right to file a response to Defendant’s motion, and that failure to do so may lead to dismissal of

the Complaint. (Document No. 27). Plaintiff was ordered to show cause on or before May 14,

2021, why this action should not be immediately dismissed. Id. To date, Plaintiff has declined to

file any response to the pending motion or to the Court’s most recent Orders.

       This matter is now ripe for review and recommended disposition to the Honorable Robert

J. Conrad, Jr.

                                   II. STANDARD OF REVIEW

       Rule 41 allows for the involuntary dismissal of an action where a plaintiff fails to comply

with a court order or fails to prosecute his or her case. Fed.R.Civ.P. 41(b). Specifically, the rule

provides:

                 If the plaintiff fails to prosecute or to comply with these rules or a
                 court order, a defendant may move to dismiss the action or any claim
                 against it. Unless the dismissal order states otherwise, a dismissal
                 under this subdivision (b) and any dismissal not under this rule—
                 except one for lack of jurisdiction, improper venue, or failure to join
                 a party under Rule 19 – operates as an adjudication on the merits.

Fed.R.Civ.P. 41(b). The Court also has the inherent power to dismiss an action on its own for

failure to prosecute. Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). In determining whether

to dismiss a case for failure to prosecute, the Court must consider: “(1) the plaintiff’s degree of

personal responsibility; (2) the amount of prejudice caused the defendant; (3) the presence of a


                                                   3
drawn out history of deliberately proceeding in a dilatory fashion; and (4) the effectiveness of

sanctions less drastic than dismissal.” Hillig v. Comm’r of Internal Revenue, 916 F.2d 171, 174

(4th Cir. 1990). “The enunciated criteria do not represent a rigid balancing test or specific facts

that must be found before involuntary dismissal is appropriate. Rather, ‘the propriety of a dismissal

of the type involved here depends on the particular circumstances of the case.’” Medlin v. Trull,

3:03-CV-269-RJC, 2006 WL 435941, at *1 (W.D.N.C. Feb. 21, 2006) (quoting Ballard v. Carlson,

882 F.2d 93, 95 (4th Cir. 1989)).

                                           III. DISCUSSION

        In support of the motion to dismiss, Defendant effectively addresses each of the Hillig

criteria set forth above. (Document No. 26, pp. 3-5). The undersigned will briefly summarize

Defendant’s arguments.

        First, Defendant contends that “Plaintiff bears sole responsibility for failing to prosecute

this action.” (Document No. 26, p. 3). Defendant notes that the Court has issued Roseboro

notice(s) advising pro se Plaintiff of the consequences of failing to respond to motions/orders, and

she has still failed to participate. Id.

        Second, Defendant asserts that Plaintiff’s failure to prosecute does cause prejudice,

including further increasing the length of time from the alleged events underlying this action.

(Document No. 26, pp. 3-4). Specifically, Plaintiff’s failure to prosecute hampers Defendant’s

ability to gather evidence and mount a defense regarding alleged discrimination prior to September

2011.

        Third, Defendant contends that Plaintiff has a history of proceeding in a dilatory fashion.

(Document No. 26, p. 4). Defendant notes that Plaintiff has repeatedly failed to make timely filings




                                                  4
and even that some of her claims have already been dismissed because they were untimely filed.

Id.

       Fourth, and finally, Defendant concludes that no other sanction other than dismissal would

be effective. The history of this case suggests Defendant is correct since various warnings and

extensions have failed to prompt Plaintiff to participate in prosecuting her case.

       In short, the undersigned finds Defendant’s arguments to be persuasive and consistent with

relevant legal authority.

                                  IV. RECOMMENDATION

       FOR THE FOREGOING REASONS, the undersigned respectfully recommends that

“Defendant’s Motion To Dismiss For Failure To Prosecute” (Document No. 26) be GRANTED.

                                 V. TIME FOR OBJECTIONS

       The parties are hereby advised that pursuant to 28 U.S.C. § 636(b)(1)(C), and Rule 72 of

the Federal Rules of Civil Procedure, written objections to the proposed findings of fact,

conclusions of law, and recommendation contained herein may be filed within fourteen (14) days

of service of same. Responses to objections may be filed within fourteen (14) days after service

of the objections. Fed.R.Civ.P. 72(b)(2). Failure to file objections to this Memorandum and

Recommendation with the District Court constitutes a waiver of the right to de novo review by the

District Court. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); United States v.

Benton, 523 F.3d 424, 428 (4th Cir. 2008). Moreover, failure to file timely objections will preclude

the parties from raising such objections on appeal. Id. “In order ‘to preserve for appeal an issue

in a magistrate judge’s report, a party must object to the finding or recommendation on that issue

with sufficient specificity so as reasonably to alert the district court of the true ground for the




                                                 5
objection.’” Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (quoting United States v. Midgette,

478 F.3d 616, 622 (4th Cir. 2007)).


       IT IS SO RECOMMENDED.


                                      Signed: May 18, 2021




                                                 6
